MEMORANDUM**
On September 12, 2003, the district court vacated a longstanding consent de*578cree governing certain practices in Arizona prisons, thereby terminating the case. See Hook v. Ariz. Dep’t of Corr., 972 F.2d 1012 (9th Cir.1992) (discussing consent decree). More than 16 months later, on January 21, 2005, Jeffrey James Faulkner filed a motion, purportedly under Federal Rule of Civil Procedure 60(b), asking the court to reconsider its decision to vacate the Hook consent decree. The court denied the motion, and this appeal followed.
Faulkner was not individually a party to the consent decree. Nor was a class ever finally certified, apparently because no representative was timely designated by the plaintiffs, as required by a 1994 court order. Accordingly, although he benefit-ted from the terms of the consent decree, Faulkner was not a party to the judgment. Rule 60(b) provides that “the court may relieve a party” from a final judgment; a nonparty cannot move for relief under Rule 60(b) except in “exceptional circumstances,” Citibank Int’l v. Collier-Traino, Inc., 809 F.2d 1438, 1440-41 (9th Cir.1987), which are not present here. Thus, Faulkner was not entitled to have the court revisit the dismissal of the Hook case.1
In the circumstances, the district court’s decision to deny Faulkner’s motion for reconsideration of the Hook consent decree must be
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.


. He is, of course, free to bring any claims of his own concerning present prison conditions.